                                Case
 Fill in this information to identify      19-33804
                                      the case:         Document 1 Filed in TXSB on 07/03/19 Page 1 of 71

 United States Bankruptcy Court for the:
                      Southern District of Texas, Houston Division


 Case number (if known):                                     Chapter         11                                                  ❑Check if this is an
                                                                                                                                    amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if known). For more
information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




  1. Debtor's name                            Compression Generation Services, LLC


  2. All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names, and doing
     business
     as names



  3. Debtor's federal Employer                4      5 – 3    1      4   1        1   8     3
     Identification Number (EIN)



  4. Debtor's address                         Principal place of business                                    Mailing address, if different from principal
                                                                                                             place of business

                                               14440 Smith Road
                                              Number         Street                                          Number     Street



                                                                                                             P.O. Box
                                               Humble, TX 77396
                                              City                                        State   ZIP Code
                                                                                                             City                         State      ZIP Code

                                               Harris                                                        Location of principal assets, if different from
                                              County
                                                                                                             principal place of business


                                                                                                             Number     Street




                                                                                                             ,
                                                                                                             City                         State      ZIP Code




  5. Debtor's website (URL)


  6. Type of debtor                          ✔
                                             ❑       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             ❑       Partnership (excluding LLP)

                                             ❑       Other. Specify:




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Debtor        Compression Case    19-33804
                          Generation Services, LLC    Document 1 Filed in TXSB    on 07/03/19
                                                                           Case number (if known) Page 2 of 71
             Name
                                            A. Check one:
  7. Describe debtor's business
                                            ❑Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            ❑Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            ❑Railroad (as defined in 11 U.S.C. §101(44))
                                            ❑Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            ❑Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            ❑Clearing Bank (as defined in 11 U.S.C. §781(3))
                                            ✔None of the above
                                            ❑
                                            B. Check all that apply:
                                            ❑    Tax-exempt entity (as described in 26 U.S.C. §501)

                                            ❑    Investment company, including hedge fund or pooled investment vehicle (as defined in
                                                 15 U.S.C. § 80a-3)
                                            ❑    Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes
                                               debtor. See http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                   2    2   1

  8. Under which chapter of the             Check one:
     Bankruptcy Code is the
     debtor filing?
                                            ❑ Chapter 7
                                            ❑ Chapter 9
                                            ✔ Chapter 11. Check all that apply:
                                            ❑
                                                  ❑ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                              insiders or affiliates) are less than $2,725,625 (amount subject to adjustment
                                                              on 4/01/22 and every 3 years after that).
                                                         ✔
                                                         ❑    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If
                                                              the debtor is a small business debtor, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return
                                                              or if all of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                              1116(1)(B).
                                                         ❑    A plan is being filed with this petition.

                                                         ❑    Acceptances of the plan were solicited prepetition from one or more classes
                                                              of creditors, in accordance with 11 U.S.C. § 1126(b).
                                                         ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                              the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                              Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                              Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                              with this form.
                                                         ❑    The debtor is a shell company as defined in the Securities Exchange Act of
                                                              1934 Rule 12b-2.
                                            ❑    Chapter 12

  9. Were prior bankruptcy cases            ✔No
                                            ❑
     filed by or against the debtor
     within the last 8 years?
                                            ❑Yes.       District                                     When                    Case number
                                                                                                            MM / DD / YYYY

     If more than 2 cases, attach a                     District                                    When                     Case number
     separate list.                                                                                         MM / DD / YYYY


 10. Are any bankruptcy cases               ✔No
                                            ❑
                                            ❑Yes.
     pending or being filed by a
     business partner or an                             Debtor                                                           Relationship
     affiliate of the debtor?                           District                                                             When
                                                                                                                                        MM / DD / YYYY
     List all cases. If more than 1,
                                                        Case number, if known
     attach a separate list.
Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
Debtor        Compression Case    19-33804
                          Generation Services, LLC    Document 1 Filed in TXSB    on 07/03/19
                                                                           Case number (if known) Page 3 of 71
             Name


 11. Why is the case filed in           Check all that apply:
     this district?
                                        ✔Debtor has had its domicile, principal place of business, or principal assets in this district
                                        ❑
                                           for 180 days immediately preceding the date of this petition or for a longer part of such
                                           180 days than in any other district.

                                        ❑A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending
                                           in this district.

 12. Does the debtor own or             ✔No
                                        ❑
                                        ❑Yes.
     have possession of any
     real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets
     property that needs                             if needed.
     immediate attention?                            Why does the property need immediate attention? (Check all that apply.)

                                                     ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                         health or safety.
                                                         What is the hazard?


                                                     ❑ It needs to be physically secured or protected from the weather.
                                                     ❑ It includes perishable goods or assets that could quickly deteriorate or lose value
                                                         without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                         securities-related assets or other options).

                                                     ❑ Other
                                                     Where is the propery?
                                                                                 Number        Street




                                                                                 City                                       State


                                                                                   ZIP Code

                                                     Is the property insured?

                                                     ❑No
                                                     ❑Yes.      Insurance agency
                                                                Contact name
                                                                Phone

         Statistical and administrative information

 13. Debtor’s estimation of             Check one:
     available funds?                   ❑Funds will be available for distribution to unsecured creditors.
                                        ✔After any administrative expenses are paid, no funds will be available for distribution to
                                        ❑
                                           unsecured creditors.
                                         ❑    1-49    ❑    50-99           ❑     1,000-5,000                        ❑   25,001-50,000
                                         ✔
     14. Estimated number of
         creditors                       ❑    100-199     ❑    200-999     ❑     5,001-10,000                       ❑   50,000-100,000
                                                                           ❑     10,001-25,000                      ❑   More than 100,000

                                         ✔
                                         ❑    $0-$50,000                       ❑    $1,000,001-$10 million              ❑   $500,000,001-$1 billion
     15. Estimated assets
                                         ❑    $50,001-$100,000                 ❑    $10,000,001-$50 million             ❑   $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                ❑    $50,000,001-$100 million            ❑   $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million              ❑    $100,000,001-$500 million           ❑   More than $50 billion



Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
Debtor        Compression Case    19-33804
                          Generation Services, LLC    Document 1 Filed in TXSB    on 07/03/19
                                                                           Case number (if known) Page 4 of 71
             Name




                                         ❑    $0-$50,000                           ❑   $1,000,001-$10 million                     ❑   $500,000,001-$1 billion
                                                                                   ✔
     16. Estimated liabilities
                                         ❑    $50,001-$100,000                     ❑   $10,000,001-$50 million                    ❑   $1,000,000,001-$10 billion
                                         ❑    $100,001-$500,000                    ❑   $50,000,001-$100 million                   ❑   $10,000,000,001-$50 billion
                                         ❑    $500,001-$1 million                  ❑   $100,000,001-$500 million                  ❑   More than $50 billion


         Request for Relief, Declaration, and Signatures


 WARNING --         Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines
                    up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


     17. Declaration and signature               The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
         of authorized
                                                 I have been authorized to file this petition on behalf of the debtor.
         representative of debtor
                                                 I have examined the information in this petition and have a reasonable belief that the information is true and
                                                 correct.

                                            I declare under penalty of perjury that the foregoing is true and correct.
                                                Executed on     07/03/2019
                                                                 MM/ DD/ YYYY



                                            ✘                     /s/ John Peter Pauk                                                  John Peter Pauk
                                                Signature of authorized representative of debtor                     Printed name


                                                Title                       President



     18. Signature of attorney
                                            ✘                        /s/ Jessica Hoff                                Date         07/03/2019
                                                                                                                                  MM/ DD/ YYYY
                                                Signature of attorney for debtor



                                                 Jessica Hoff
                                                Printed name


                                                 Hoff Law Offices, P.C.
                                                Firm name


                                                 1322 Space Park Drive
                                                Number           Street


                                                 Houston                                                                 TX               77058
                                                City                                                                     State            ZIP Code



                                                                                                                          jhoff@hofflawoffices.com
                                                Contact phone                                                             Email address



                                                 24093963                                                                 TX
                                                Bar number                                                                State




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                               Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 5 of 71
Official Form 201A (12/15)

        [If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission pursuant to Section
        13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this Exhibit "A"
        shall be completed and attached to the petition.]


                                                                              [Caption as in Form 416B]


                                                Attachment to Voluntary Petition for Non-Individuals Filing for
                                                                Bankruptcy under Chapter 11


                  1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number is
                                  .

                  2. The following financial data is the latest available information and refers to the debtor's condition on                      .

                     a. Total assets                                                                                                                   $0.00
                     b. Total debts (including debts listed in 2.c., below)                                                               $24,010,585.98
                     c. Debt securities held by more than 500 holders

                                                                                                                                              Approximate
                                                                                                                                              number of
                                                                                                                                              holders:
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     secured   ❑    unsecured   ❑    subordinated   ❑
                     d. Number of shares of preferred stock                                                                                   0
                     e. Number of shares common stock                                                                                         0

                  Comments, if any:



                                                                        Power Generation and Gas Compression
                  3. Brief description of debtor's business




                  4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting securities of
        debtor:




Official Form 201A                                   Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                               Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 6 of 71
 Fill in this information to identify the case:

 Debtor name                       Compression Generation Services, LLC

 United States Bankruptcy Court for the:
                         Southern District of Texas, Houston Division


 Case number (if known):                                                                                                                     ❑Check if this is an
                                                                                                                                                amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         ❑      Schedule H: Codebtors (Official Form 206H)

         ❑      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                ✘
         Executed on 07/03/2019
                          MM/ DD/ YYYY                                                                                 /s/ John Peter Pauk
                                                                                      Signature of individual signing on behalf of debtor


                                                                                      John Peter Pauk
                                                                                      Printed name


                                                                                      President
                                                                                      Position or relationship to debtor




Official Form B202                                     Declaration Under Penalty of Perjury for Non-Individual Debtors
                                Case
 Fill in this information to identify      19-33804
                                      the case:              Document 1 Filed in TXSB on 07/03/19 Page 7 of 71

 Debtor name                        Compression Generation Services, LLC

 United States Bankruptcy Court for the:
                            Southern District of Texas, Houston Division


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien                   $73,553.00                      $0.00
    Ally Finacial                                               Describe the lien

        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        PO Box 9001948                                          ❑✔ No
        Louisville, KY 40290-1948                               ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
        Do multiple creditors have an interest in the same ❑Contingent
        property?                                          ❑Unliquidated
        ✔
        ❑No.                                               ❑Disputed
        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.



2.2 Creditor’s name                                             Describe debtor’s property that is subject to a lien                $4,020,137.00                      $0.00
    Capacity Funding LLC                                        Describe the lien

        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        7 Renaissance Square 5th Floor                          ❑✔ No
        White Plains, NY 10601                                  ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
        Do multiple creditors have an interest in the same ❑Contingent
        property?                                          ❑Unliquidated
        ✔ No.
        ❑                                                  ❑Disputed
        ❑Yes. Have you already specified the relative
                priority?


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                              $18,836,198.00


Official Form 206D                                          Schedule D: Creditors Who Have Claims Secured by Property                                              page 1 of 8
Debtor        Compression Case    19-33804
                          Generation Services, LLC    Document 1 Filed in TXSB    on 07/03/19
                                                                           Case number (if known) Page 8 of 71
             Name

                                                                                                                   Column A               Column B
 Part 1: Additional Page
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim

2.3 Creditor’s name                                       Describe debtor’s property that is subject to a lien              $175,000.00                  $0.00
    Cool Cow
                                                          Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      28439 Champions Ridge
                                                          ❑
      Magnolia, TX 77354
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.4 Creditor’s name                                       Describe debtor’s property that is subject to a lien            $1,339,004.00                  $0.00
    Farnam Street Financial
                                                          Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      240 Pondview Plaza
                                                          ❑
      5850 Opus Parkway
                                                          ❑Yes.
      Hopkins, MN 55343
                                                          Is anyone else liable on this claim?
     Creditor's email address, if known                   ❑✔ No
                                                          ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred                             As of the petition filing date, the claim is:
                                                        Check all that apply.
     Last 4 digits of account
                                                        ❑Contingent
                                                        ❑Unliquidated
     number

     Do multiple creditors have an interest in the same ❑Disputed
     property?
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 8
Debtor        Compression Case    19-33804
                          Generation Services, LLC    Document 1 Filed in TXSB    on 07/03/19
                                                                           Case number (if known) Page 9 of 71
             Name

                                                                                                                   Column A               Column B
 Part 1: Additional Page
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim

2.5 Creditor’s name                                       Describe debtor’s property that is subject to a lien            $8,648,279.00                  $0.00
    FlowCapital/Grenville
                                                          Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      1 Adelaide Street East Suite 3002
                                                          ❑
      Toronto, Ontario, Canada ON M5C 2V9,
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.6 Creditor’s name                                       Describe debtor’s property that is subject to a lien              $340,000.00                  $0.00
    IAH/AIM Corporate
                                                          Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      27523 Morton Rd
                                                          ❑
      Katy, TX 77493
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 8
Debtor        CompressionCase   19-33804
                         Generation Services, LLC Document            1 Filed in TXSB    on 07/03/19
                                                                                  Case number (if known) Page 10 of 71
             Name

                                                                                                                   Column A               Column B
 Part 1: Additional Page
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim

2.7 Creditor’s name                                       Describe debtor’s property that is subject to a lien              $327,500.00                  $0.00
    Industrial Supply/Dissolvalloy
                                                          Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      21750 E Martin Drive
                                                          ❑
      Porter, TX 77365
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.8 Creditor’s name                                       Describe debtor’s property that is subject to a lien            $3,027,220.00                  $0.00
    IRS
                                                          Describe the lien

     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                          ❑✔ No
                                                          ❑Yes.
      Ogden, UT

     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4 of 8
Debtor          CompressionCase   19-33804
                           Generation Services, LLC Document             1 Filed in TXSB    on 07/03/19
                                                                                     Case number (if known) Page 11 of 71
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.9 Creditor’s name                                         Describe debtor’s property that is subject to a lien                 $28,355.00                   $0.00
    Kabbage
                                                            Describe the lien

     Creditor's mailing address
                                                            Is the creditor an insider or related party?
                                                             ✔ No
      PO Box 77081
                                                            ❑
      Atlanta, GA 30357
                                                             ❑Yes.
     Creditor's email address, if known
                                                            Is anyone else liable on this claim?
                                                            ❑✔ No
     Date debt was incurred                                 ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
               priority?



2.10 Creditor’s name                                          Describe debtor’s property that is subject to a lien                $25,000.00                  $0.00
     King Hardy
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         90 Wilson Rd
                                                              ❑
         Humble, TX 77338
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 5 of 8
Debtor          CompressionCase   19-33804
                           Generation Services, LLC Document             1 Filed in TXSB    on 07/03/19
                                                                                     Case number (if known) Page 12 of 71
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.11     Creditor’s name                                      Describe debtor’s property that is subject to a lien               $148,000.00                  $0.00
         Queen Funding LLC
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         2221 NE 164 St 1144
                                                              ❑
         North Miami Beach, FL 33160
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.12 Creditor’s name                                          Describe debtor’s property that is subject to a lien               $210,000.00                  $0.00
     React Power Solutions, LLC
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         5121 Hilton view Rd
                                                              ❑
         Houston, TX 77086
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 6 of 8
Debtor          CompressionCase   19-33804
                           Generation Services, LLC Document             1 Filed in TXSB    on 07/03/19
                                                                                     Case number (if known) Page 13 of 71
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.13 Creditor’s name                                          Describe debtor’s property that is subject to a lien               $474,150.00                  $0.00
     Ven Holdings LLC
                                                              Describe the lien

         Creditor's mailing address
                                                              Is the creditor an insider or related party?
                                                               ✔ No
         3371 North Sam Houston Pkwy
                                                              ❑
         Houston, TX 77038
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7 of 8
Debtor        CompressionCase   19-33804
                         Generation Services, LLC Document              1 Filed in TXSB    on 07/03/19
                                                                                    Case number (if known) Page 14 of 71
             Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity

     Stinson Leonard Street LLP                                                                               Line     2.4
     50 South Sixth Street Suite 2600
     Minneapolis, MN 55402

     Shackleford, Bowen, McKinley & Norton, LLP                                                               Line     2.5
     9201 N. Central Expressway 4th Floor
     Dallas, TX 75231

     Internal Revenue Service                                                                                 Line     2.8
     Centralized Insolvency Operations
     PO Box 7346
     Philadelphia, PA 19101-7346




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 8 of 8
                               Case
 Fill in this information to identify     19-33804
                                      the case:            Document 1 Filed in TXSB on 07/03/19 Page 15 of 71

 Debtor name                        Compression Generation Services, LLC

 United States Bankruptcy Court for the:
                          Southern District of Texas, Houston Division


 Case number (if known):                                                                                                                    ❑Check if this is an
                                                                                                                                               amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

    1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
          ❑No. Go to Part 2.
          ✔Yes. Go to line 2.
          ❑
 2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
         priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                      Total claim                    Priority amount

2        Priority creditor’s name and mailing address           As of the petition filing date, the claim is:        $29,152.95                      unknown
         Comptroler of Public Accounts                          Check all that apply.
                                                                ❑ Contingent
         P O Box 149354                                         ❑ Unliquidated
         Austin, TX 78714-9354                                  ❑ Disputed
                                                                Basis for the Claim:
         Date or dates debt was incurred


                                                                Is the claim subject to offset?
         Last 4 digits of account                               ✔ No
                                                                ❑
         number                                                 ❑ Yes
         Specify Code subsection of PRIORITY unsecured
         claim: 11 U.S.C. § 507(a) (8)
2.1 Priority creditor’s name and mailing address                As of the petition filing date, the claim is:        $0.00                           $0.00
         Hoff Law Offices, P.C.                                 Check all that apply.
                                                                ❑ Contingent
         1322 Space Park Drive B-128                            ❑ Unliquidated
         Houston, TX 77058                                      ❑ Disputed
                                                                Basis for the Claim:
         Date or dates debt was incurred


                                                                Is the claim subject to offset?
         Last 4 digits of account                               ✔ No
                                                                ❑
         number                                                 ❑ Yes
         Specify Code subsection of PRIORITY unsecured
         claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                       1 Filed in TXSB    on 07/03/19
                                                                                      Case number (if known) Page 16 of 71
              Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $730.47
       3D Network Solutions                                                    Check all that apply.
                                                                               ❑ Contingent
       P O Box 821113                                                          ❑ Unliquidated
                                                                               ❑ Disputed
       Humble, TX 77396
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ✔ Yes
                                                                               ❑
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $2,291.31
       A.M.M.R. S-Advanced Machine                                             Check all that apply.
                                                                               ❑ Contingent
       1441 Luthe Road 106                                                     ❑ Unliquidated
                                                                               ❑ Disputed
       Houston, TX 77039
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $3,300.00
       AC ARS OPER                                                             Check all that apply.
                                                                               ❑ Contingent
       P O BOX 2634                                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Cypress, TX 77410
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $124.49
3.4                                                                            Check all that apply.
       Accutrol Exterminating
                                                                               ❑ Contingent
       11842 Plum Meadow Lane                                                  ❑ Unliquidated
                                                                               ❑ Disputed
       Houston, TX 77039
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $21,789.17
3.5                                                                            Check all that apply.
       ACI Services
                                                                               ❑ Contingent
       125 Steubenville Avenue                                                 ❑ Unliquidated
                                                                               ❑ Disputed
       Cambridge, OH 43725
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 2 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 17 of 71
               Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,456.95
         Action Supply                                                     Check all that apply.
                                                                           ❑ Contingent
         5513 Noments                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Houston, TX 77039
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,155.89
         Alfa Laval                                                        Check all that apply.
                                                                           ❑ Contingent
         5400 International Trade Drive                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Henrico, VA 23231
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,122.79
         American Welding & Gas Inc.                                       Check all that apply.
                                                                           ❑ Contingent
         9                                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         4900 Falls of Neuse Rd. Suite 150
                                                                           Basis for the claim:
         Raleigh, NC 27609                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $10,097.62
3.9                                                                        Check all that apply.
         Ample Comp
                                                                           ❑ Contingent
         1929 - 65 Street NW                                               ❑ Unliquidated
                                                                           ❑ Disputed
         ,
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $2,403.92
3.10                                                                       Check all that apply.
         Apache Oil
                                                                           ❑ Contingent
         P O Box 177                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Pasadena, TX 77501
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 3 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 18 of 71
               Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $5,865.93
         Applied In                                                        Check all that apply.
                                                                           ❑ Contingent
         10633 W. Little York 250                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77041
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $38,560.48
         Archrock Services                                                 Check all that apply.
                                                                           ❑ Contingent
         9807 Katy Freeway Suite 100                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77024
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $424.33
         ASC Air St                                                        Check all that apply.
                                                                           ❑ Contingent
         P O BOX 986                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Stafford, TX 77497
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $2,287.58
3.13                                                                       Check all that apply.
         Aubaine Supply
                                                                           ❑ Contingent
         PO Box 727                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Giddings, TX 78942
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $637.88
3.14                                                                       Check all that apply.
         Banner Life Insurance Company
                                                                           ❑ Contingent
         3275 Bennett Creek Avenue                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Frederick, MD 21704
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 4 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 19 of 71
               Name




 Part 2: Additional Page

3.15 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $144.72
         Bayou City                                                        Check all that apply.
                                                                           ❑ Contingent
         P O Box 330264                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,062.97
         Best Line                                                         Check all that apply.
                                                                           ❑ Contingent
         2582 Gateway Drive                                                ❑ Unliquidated
                                                                           ❑ Disputed
         State College, PA 16801
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $25,861.07
         BK Power S                                                        Check all that apply.
                                                                           ❑ Contingent
         6812 Bourgeios Blvd.                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77011
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $24,558.66
3.18                                                                       Check all that apply.
         Blackhawk Crane & Rig
                                                                           ❑ Contingent
         P O Box 662                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Gillette, WY 82717
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $40,617.48
3.19                                                                       Check all that apply.
         Blue Cross Blue Shield of Texas
                                                                           ❑ Contingent
         14800 Frye Road 2nd Floor                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76155
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 5 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 20 of 71
               Name




 Part 2: Additional Page

3.20 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,355.87
         Blueline Rental                                                   Check all that apply.
                                                                           ❑ Contingent
         P O Box 840062                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75284
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,465.00
         Bosworth Investment Group                                         Check all that apply.
                                                                           ❑ Contingent
         P O Box 52154                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Midland, TX 79710
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $11,808.45
         Boxx Modul                                                        Check all that apply.
                                                                           ❑ Contingent
         3475 High River Road                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76155
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $36,703.75
3.23                                                                       Check all that apply.
         Burford, Sheryl A.
                                                                           ❑ Contingent
         11714 Idlebrook Drive                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77070
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $33,876.00
3.24                                                                       Check all that apply.
         Cam Process Tech
                                                                           ❑ Contingent
         11757 Katy Freeway Suite 1120                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77079
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 6 of 33
Debtor                      Case
                  Compression      19-33804
                              Generation            Document
                                         Services, LLC               1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 21 of 71
               Name




 Part 2: Additional Page

3.25 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,405.50
         Cannonball Trucking                                               Check all that apply.
                                                                           ❑ Contingent
         P O Box 262523                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77207
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $7,596.00
         CDR Strainers & Filters                                           Check all that apply.
                                                                           ❑ Contingent
         279 Oil Field Road                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Bellville, TX 77418
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,500.00
         Central Power Systems                                             Check all that apply.
                                                                           ❑ Contingent
         9200 Liberty Drive                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Liberty, MO 64068
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,045.16
3.28                                                                       Check all that apply.
         Champion Fastener & Industrial
                                                                           ✔ Contingent
                                                                           ❑
         10624 Tower Oaks Blvd.                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77070
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $7,035.82
3.29                                                                       Check all that apply.
         Cintas
                                                                           ❑ Contingent
         P O Box 650838                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75265-0838
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                           page 7 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 22 of 71
               Name




 Part 2: Additional Page

3.30 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $57,222.33
         Compass Compression                                               Check all that apply.
                                                                           ❑ Contingent
         16135 Preston Road 304                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75248
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.31 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,209.00
         CPI Intern                                                        Check all that apply.
                                                                           ❑ Contingent
         4323 Green Briar Drive                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Stafford, TX 77477
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.32 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $18,875.00
         Crane Masters Inc                                                 Check all that apply.
                                                                           ❑ Contingent
         P O B0X 1147                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77093
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $4,520.00
3.33                                                                       Check all that apply.
         Crane Rental Division
                                                                           ❑ Contingent
         5902 Allison Road                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77048
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $30,737.11
3.34                                                                       Check all that apply.
         CSI Compression
                                                                           ❑ Contingent
         24955 I-45 North                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Spring, TX 77380
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 8 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 23 of 71
               Name




 Part 2: Additional Page

3.35 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $101,159.00
         CUATES                                                            Check all that apply.
                                                                           ❑ Contingent
         817 Columbus Road                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Sealy, TX 77474
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.36 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,632.36
         Cyclone Bolt & Gasket                                             Check all that apply.
                                                                           ❑ Contingent
         5246 N. Sam Houston Parkway E,                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77032
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.37 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,032.15
         De Lage Landen                                                    Check all that apply.
                                                                           ❑ Contingent
         P O Box 41602                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Philadelphia, PA 19101-1602
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $8,837.67
3.38                                                                       Check all that apply.
         DX Electric
                                                                           ❑ Contingent
         P O Box 140005                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Irving, TX 75014
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $8,601.36
3.39                                                                       Check all that apply.
         Elliott Electric
                                                                           ❑ Contingent
         1550 Wilson Rd.                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Humble, TX 77338
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 9 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 24 of 71
               Name




 Part 2: Additional Page

3.40 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,940.00
         Enginuitey                                                        Check all that apply.
                                                                           ❑ Contingent
         P O Box 420                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Livingston, TX 77351
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.41 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $11,156.28
         English, Ernie                                                    Check all that apply.
                                                                           ❑ Contingent
         8710 Wyndham Village Dr                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Jersey Vlg, TX 77040-1144
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.42 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $49,684.60
         ERS Rental                                                        Check all that apply.
                                                                           ❑ Contingent
         4318 Bluebonnet Drive                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77053
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $10,560.48
3.43                                                                       Check all that apply.
         Exterran
                                                                           ❑ Contingent
         P O Box 201160                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75320
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $702,997.84
3.44                                                                       Check all that apply.
         Farnam Street Financial
                                                                           ❑ Contingent
         5850 Opus Parkway                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Hopkins, MN 55343
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 10 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 25 of 71
               Name




 Part 2: Additional Page

3.45 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,590.00
         FW Gartner                                                        Check all that apply.
                                                                           ❑ Contingent
         25 Southbelt Industrial Drive                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77047
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.46 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $32,254.29
         FW Murphy/Econtrols                                               Check all that apply.
                                                                           ❑ Contingent
         4646 S. Harvard Avenue                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Tulsa, OK 74135
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.47 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $13,551.00
         G & A Fabr                                                        Check all that apply.
                                                                           ❑ Contingent
         6200 E. Hwy 80                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Midland, TX 79706
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $44,433.77
3.48                                                                       Check all that apply.
         Geophysical Technology Inc
                                                                           ❑ Contingent
         800 Mulberry Ln                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Bellaire, TX 77401
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $2,000.00
3.49                                                                       Check all that apply.
         Global Compression Partners LLC
                                                                           ❑ Contingent
         P O Box 12486                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         San Antonio, TX 78212
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 11 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 26 of 71
               Name




 Part 2: Additional Page

3.50 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $176,992.56
         Global HEA                                                        Check all that apply.
                                                                           ❑ Contingent
         14446 Smith Road                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Humble, TX 77396
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.51 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $391,800.00
         Global Power/Utah Gas                                             Check all that apply.
                                                                           ❑ Contingent
         1415 N. Loop W. Suite 1250                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77008
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.52 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,956.70
         Graybar                                                           Check all that apply.
                                                                           ❑ Contingent
         12753 Collections Center Drive                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60693-2753
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $39,294.00
3.53                                                                       Check all that apply.
         Guntner
                                                                           ❑ Contingent
         110 W. Hillcrest Blvd. 105                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Schaumburg, IL 60195
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $59,924.66
3.54                                                                       Check all that apply.
         Harris County Tax Assessor
                                                                           ❑ Contingent
         1001 Preston                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77002
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 12 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 27 of 71
               Name




 Part 2: Additional Page

3.55 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,124.27
         Hi Tork PO                                                        Check all that apply.
                                                                           ❑ Contingent
         1330 Shrub Oak                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         League City, TX 77573
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.56 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $177,490.67
         Higginbotham Insurance Agency                                     Check all that apply.
                                                                           ❑ Contingent
         500 W.13th Street                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76101
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.57 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $55,991.41
         HISD/County                                                       Check all that apply.
                                                                           ❑ Contingent
         Humble ISD                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         P O Box 4020
                                                                           Basis for the claim:
         Houston, TX 77210                                                 Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Date or dates debt was incurred
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $16,511.00
3.58                                                                       Check all that apply.
         Holcomb Environmental
                                                                           ❑ Contingent
         4311 RV Mayfield Drive                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77088
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,470.25
3.59                                                                       Check all that apply.
         Houston Inspection Services
                                                                           ❑ Contingent
         14403 East Freeway A                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77015
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 13 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 28 of 71
               Name




 Part 2: Additional Page

3.60 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,572.29
         Houston WE                                                        Check all that apply.
                                                                           ❑ Contingent
         11001 Wallisville Road                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77013
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.61 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $42,236.07
         Humble ISD                                                        Check all that apply.
                                                                           ❑ Contingent
         P O Box 4020                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77210
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $4,170.00
         HYTORC of Texas                                                   Check all that apply.
                                                                           ❑ Contingent
         12420 Texaco Road                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77013
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,412.95
3.63                                                                       Check all that apply.
         ICS-Innovative Control System
                                                                           ❑ Contingent
         1500 Precision Drive Suite 150                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Plano, TX 75074
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $4,890.57
3.64                                                                       Check all that apply.
         IND Compressor Services
                                                                           ❑ Contingent
         1314 W. Sam Houston Parkway North                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77043
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 14 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 29 of 71
               Name




 Part 2: Additional Page

3.65 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,786.18
         Infratel Communications                                           Check all that apply.
                                                                           ❑ Contingent
         P O Box 91003                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77291
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.66 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $7,000.00
         IPD                                                               Check all that apply.
                                                                           ❑ Contingent
         P O Box 3008                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Los Angeles, CA 90030
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,403.92
         Jetspecia                                                         Check all that apply.
                                                                           ❑ Contingent
         211 Market                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Boerne, TX 78006
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $20,634.34
3.68                                                                       Check all that apply.
         KUTEK ROCK LLPLP
                                                                           ❑ Contingent
         P O Box 30057                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Omaha, NE 68103
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $5,752.51
3.69                                                                       Check all that apply.
         LA Energy
                                                                           ❑ Contingent
         P O Box 9897                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         New Iberia, LA 70562
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 15 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 30 of 71
               Name




 Part 2: Additional Page

3.70 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $9,800.00
         Litt Logistics                                                    Check all that apply.
                                                                           ❑ Contingent
         P O Box 1106                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Huffman, TX 77336-1106
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,296.43
         Loaded DIC                                                        Check all that apply.
                                                                           ❑ Contingent
         P O Box 13627                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Odessa, TX 79768
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $120,505.33
         M & J Valve                                                       Check all that apply.
                                                                           ❑ Contingent
         P O Box 3307                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Lafayette, LA 70502
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $615.09
3.73                                                                       Check all that apply.
         M & P Flange
                                                                           ❑ Contingent
         9426 Katy Freeway Bldg 11                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77055
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,853.69
3.74                                                                       Check all that apply.
         Millcorp Industrial Supply
                                                                           ❑ Contingent
         P O Box 10266                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Corpus Christi, TX 78409
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 16 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 31 of 71
               Name




 Part 2: Additional Page

3.75 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,086.00
         Miller Engineers                                                  Check all that apply.
                                                                           ❑ Contingent
         7705 E. Highway 90                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Jeanerette, LA 70544
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.76 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,165.01
         Mitrowski Welding                                                 Check all that apply.
                                                                           ❑ Contingent
         1315 College Avenue                                               ❑ Unliquidated
                                                                           ❑ Disputed
         South Houston, TX 77587
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.77 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $11,758.05
         MP Security                                                       Check all that apply.
                                                                           ❑ Contingent
         1102 Houston Street                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Conroe, TX 77301
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $23,102.60
3.78                                                                       Check all that apply.
         MSI Supply
                                                                           ❑ Contingent
         108 Hirsch Road                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77020
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $40,876.35
3.79                                                                       Check all that apply.
         Mustang CA
                                                                           ❑ Contingent
         P O Box 1373                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77251-1373
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 17 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 32 of 71
               Name




 Part 2: Additional Page

3.80 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $82,324.58
         NFR Global, LLC                                                   Check all that apply.
                                                                           ❑ Contingent
         8871 Ridgeline Blvd. Suite 250                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Littleton, CO 80129
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.81 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $28,170.32
         Norris, Matt                                                      Check all that apply.
                                                                           ❑ Contingent
         15715 Ladino Run Street                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Cypress, TX 77429
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred
                                                                           ❑ No
         Last 4 digits of account number                                   ✔ Yes
                                                                           ❑
3.82 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $44,741.74
         North Houston Valve                                               Check all that apply.
                                                                           ❑ Contingent
         27228 E. Hardy Road                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Spring, TX 77373
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,292.27
3.83                                                                       Check all that apply.
         Northside Welding
                                                                           ❑ Contingent
         13322 Hillside Drive                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77030
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $1,500.00
3.84                                                                       Check all that apply.
         OW Excel Oildfield Equipment
                                                                           ❑ Contingent
         13227 Chrisman Rd                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77039-4121
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 18 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 33 of 71
               Name




 Part 2: Additional Page

3.85 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $13,600.00
         Peerless Dynamics                                                 Check all that apply.
                                                                           ❑ Contingent
         1802 Cloud Croft Drive                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Friendswood, TX 77546
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3        Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $5,537.95
         Pena, Jeff                                                        Check all that apply.
                                                                           ❑ Contingent
         1255 North Eddie                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Odessa, TX 79763
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.87 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,300.00
         Petronyx                                                          Check all that apply.
                                                                           ❑ Contingent
         3501 N. Causeway Blvd. Suite 210                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Metairie, LA 70002
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $854.50
3.88                                                                       Check all that apply.
         Phoenix Mechanical Integrity
                                                                           ❑ Contingent
         P O BOX 645                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Dover, TN 37058
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $9,050.43
3.89                                                                       Check all that apply.
         Power Solutions
                                                                           ❑ Contingent
         201 Mittel Drive                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Wood Dale, IL 60191
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 19 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 34 of 71
               Name




 Part 2: Additional Page

3.90 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $14,833.45
         Powershift Generation                                             Check all that apply.
                                                                           ❑ Contingent
         35 Charlton Avenue                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Blackfalds Alberta, Canada,
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.91 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $20,635.25
         Powertherm                                                        Check all that apply.
                                                                           ❑ Contingent
         7420 Wright Road                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77041
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,226.50
         Praxair                                                           Check all that apply.
                                                                           ❑ Contingent
         6620 Fairbanks N. Houston Road                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77040
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $90,650.46
3.93                                                                       Check all that apply.
         Principal Life Insurance Company
                                                                           ❑ Contingent
         P O Box 10372                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Des Moines, IA 50306
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $11,111.00
3.94                                                                       Check all that apply.
         Puffer Sweiven
                                                                           ❑ Contingent
         P O B0x 301124                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75303-1124
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 20 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                 1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 35 of 71
               Name




 Part 2: Additional Page

3.95 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $400.00
         Pyron Expr                                                        Check all that apply.
                                                                           ❑ Contingent
         2712 Roger Avenue                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Odessa, TX 79762
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.96 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $148,000.00
         Queen Funding LLC                                                 Check all that apply.
                                                                           ❑ Contingent
         2221 NE 164 St 1144                                               ❑ Unliquidated
                                                                           ❑ Disputed
         North Miami Beach, FL 33160
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.97 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $6,294.70
         Quest -Tec                                                        Check all that apply.
                                                                           ❑ Contingent
         13960 S. Wayside Drive                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77048
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $2,768.05
3.98                                                                       Check all that apply.
         RED-D-ARC welding
                                                                           ❑ Contingent
         1817 Federal Road                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77015
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $6,222.02
3.99                                                                       Check all that apply.
         Richard P. Brown
                                                                           ❑ Contingent
         1911 Mossback Circle                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Fresno, TX 77545
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 21 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 36 of 71
              Name




 Part 2: Additional Page

3.100 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $3,636.14
         ROC - HOUSTON                                                      Check all that apply.
                                                                            ❑ Contingent
         1200 Binz Suite 101                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77004
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.101 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,124.60
         Rogers Equipment Sales                                             Check all that apply.
                                                                            ❑ Contingent
         690 Sawmill Road                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Durango, CO 81301
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $850.00
         Rogue Waste Recovery & Environmental                               Check all that apply.
                                                                            ❑ Contingent
         P O Box 258                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Conroe, TX 77305
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $112,132.63
3.103                                                                       Check all that apply.
         RSD Supply
                                                                            ❑ Contingent
         13225 FM 529 Suite N                                               ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77041
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $15,037.92
3.104                                                                       Check all that apply.
         S I Energy
                                                                            ❑ Contingent
         666 Goddard Avenue NE                                              ❑ Unliquidated
                                                                            ❑ Disputed
         Calgary, Alberta, Canada T2K 5X3,
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                              page 22 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 37 of 71
              Name




 Part 2: Additional Page

3.105 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,280.00
         Santini Ex                                                         Check all that apply.
                                                                            ❑ Contingent
         P O Box 15275                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77220
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.106 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $5,850.00
         Select Environmental                                               Check all that apply.
                                                                            ❑ Contingent
         P O Box 732711                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75373
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.107 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,007.72
         Service Steel                                                      Check all that apply.
                                                                            ❑ Contingent
         P O Box 9607                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77213
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $7,017.07
3.108                                                                       Check all that apply.
         Sherwin Williams
                                                                            ❑ Contingent
         3103 A FM 1960 W.                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Humble, TX 77338
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $125,249.93
3.109                                                                       Check all that apply.
         Smith Road Lot 6, LP
                                                                            ❑ Contingent
         7720 Westview Drive                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77055-5029
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                              page 23 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 38 of 71
              Name




 Part 2: Additional Page

3.110 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $128,500.00
         Southern Transport                                                Check all that apply.
                                                                           ❑ Contingent
         P O Box 1550                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75663
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.111 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $2,129.83
         Spitz, Bill                                                       Check all that apply.
                                                                           ❑ Contingent
         11530 Brittmore Park Drive                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77041
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.112 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $28,572.26
         Spring Gas                                                        Check all that apply.
                                                                           ❑ Contingent
         9337 Spring Cypress Road                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77073
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $37,158.55
3.113                                                                      Check all that apply.
         Spring Gas Compression
                                                                           ❑ Contingent
         9337 Spring Cypress Rd. Suite A                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Spring, TX 77379
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $145,500.00
3.114                                                                      Check all that apply.
         SST Security Transport
                                                                           ❑ Contingent
         14601 S. Memorial Drive                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Bixby, OK 74008
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 24 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 39 of 71
              Name




 Part 2: Additional Page

3.115 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $1,624.70
         ST South T                                                        Check all that apply.
                                                                           ❑ Contingent
         P O Box 7616                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Victoria, TX 77903
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.116 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $30,274.91
         Steel Supply                                                      Check all that apply.
                                                                           ❑ Contingent
         10600 Telephone Road                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77075
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.117 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $1,500.00
         Stone Trucking                                                    Check all that apply.
                                                                           ❑ Contingent
         P O Box 700                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Kiefer, OK 74041
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $13,950.07
3.118                                                                      Check all that apply.
         Stuart Hos
                                                                           ❑ Contingent
         4851 Homestead Road                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77028
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:   $22,436.70
3.119                                                                      Check all that apply.
         Sullivan, Mike
                                                                           ✔ Contingent
                                                                           ❑
         P O Box 4622                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Houston, TX 77210
                                                                            Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                            page 25 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 40 of 71
              Name




 Part 2: Additional Page

3.120 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $1,404.92
         Sunbelt Rental                                                     Check all that apply.
                                                                            ❑ Contingent
         P O Box 409211                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30384
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.121 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $7,017.54
         Sundance F                                                         Check all that apply.
                                                                            ❑ Contingent
         P O Box 2495                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Spring, TX 77383
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.122 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $996.14
         TB Woods                                                           Check all that apply.
                                                                            ❑ Contingent
         440 N. Fifth Avenue                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Chambersburg, PA 17201
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $1,000,000.00
3.123                                                                       Check all that apply.
         TCA Capital
                                                                            ❑ Contingent
         777 Third Avenue Suite 17A                                         ❑ Unliquidated
                                                                            ❑ Disputed
         New York, NY 10017
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $14,058.35
3.124                                                                       Check all that apply.
         Texas Mutal Insurance Company
                                                                            ❑ Contingent
         P O Box 841843                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75284-1843
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                page 26 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 41 of 71
              Name




 Part 2: Additional Page

3        Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $5,800.00
         The Eads                                                           Check all that apply.
                                                                            ❑ Contingent
         13843 Promenade Blvd 100                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Stafford, TX 77477
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.126 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $19,900.00
         The Savino Group                                                   Check all that apply.
                                                                            ❑ Contingent
         1810 W. 25th Street                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77008
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.127 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $21,752.13
         Torc Engineering                                                   Check all that apply.
                                                                            ❑ Contingent
         3931 N. Garner Lake Road                                           ❑ Unliquidated
                                                                            ❑ Disputed
         Gillette, WY 82716
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $7,000.00
3.128                                                                       Check all that apply.
         Torres, Joe
                                                                            ❑ Contingent
         P O Box 842623                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77084
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $32,530.00
3.129                                                                       Check all that apply.
         Travelers Insurance
                                                                            ❑ Contingent
         P O Box 660317                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75266-0317
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 27 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 42 of 71
              Name




 Part 2: Additional Page

3.130 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $130,000.00
         TRF Energy                                                         Check all that apply.
                                                                            ❑ Contingent
         21315 W. Hardy                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77073
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.131 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $65,475.00
         Trio Fab In                                                        Check all that apply.
                                                                            ❑ Contingent
         6515 Carson Road                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77048
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.132 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $10,431.90
         Truespec                                                           Check all that apply.
                                                                            ❑ Contingent
         14107 Interdrive W.                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Houston, TX 77032
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $21,500.00
3.133                                                                       Check all that apply.
         TSC Logist
                                                                            ❑ Contingent
         111 Founders Drive Suite 300                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Baton Rouge, LA 70810
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $3,178.75
3.134                                                                       Check all that apply.
         United Vis
                                                                            ❑ Contingent
         P O Box 975357                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75397-5357
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                              page 28 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 43 of 71
              Name




 Part 2: Additional Page

3.135 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $2,014.95
         UPS Shipping                                                       Check all that apply.
                                                                            ❑ Contingent
         55 Glenlake Parkway NE                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30328
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.136 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $16,079.84
         UR-United                                                          Check all that apply.
                                                                            ❑ Contingent
         P O Box 840514                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75284-0514
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.137 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:   $148.28
         USA Industrial                                                     Check all that apply.
                                                                            ❑ Contingent
         302 State Street                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         South Houston, TX 77587
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $12,188.89
3.138                                                                       Check all that apply.
         WEG Electric
                                                                            ❑ Contingent
         6655 Sugarloaf Parkway                                             ❑ Unliquidated
                                                                            ❑ Disputed
         Duluth, GA 30097
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $524.36
3.139                                                                       Check all that apply.
         Westair Praxair Distribution, Inc
                                                                            ❑ Contingent
         P O BOX 120889                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75312-0889
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                             page 29 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC               1 Filed in TXSB    on 07/03/19
                                                                              Case number (if known) Page 44 of 71
              Name




 Part 2: Additional Page

3.140 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $21,937.50
         WF Steel                                                        Check all that apply.
                                                                         ❑ Contingent
         P O Box 670563                                                  ❑ Unliquidated
                                                                         ❑ Disputed
         White Oak, TX 75693
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes
3.141 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $9,658.88
         White Oak Radiator                                              Check all that apply.
                                                                         ❑ Contingent
         P O Box 606                                                     ❑ Unliquidated
                                                                         ❑ Disputed
         White Oak, TX 75693
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes
3.142 Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:   $5,044.28
         Who The Greeks Call, LLC                                        Check all that apply.
                                                                         ❑ Contingent
         P O Box 80933                                                   ❑ Unliquidated
                                                                         ❑ Disputed
         Midland, TX 79708
                                                                         Basis for the claim:
                                                                         Is the claim subject to offset?
         Date or dates debt was incurred                                 ✔ No
                                                                         ❑
         Last 4 digits of account number                                 ❑ Yes




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                             page 30 of 33
Debtor                    Case
                Compression      19-33804
                            Generation            Document
                                       Services, LLC                      1 Filed in TXSB    on 07/03/19
                                                                                      Case number (if known) Page 45 of 71
               Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4.     List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
        assignees of claims listed above, and attorneys for unsecured creditors.
      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


          Name and mailing address                                                         On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                           creditor (if any) listed?                                   account number,
                                                                                                                                                       if any

 4.1      Freedman & Price, P.C.                                                         Line 3.5

         1102 West Avenue Suite 200                                                      ❑ Not listed. Explain
         Austin, TX 78701

 4.2      The Yoes Law , LLP                                                             Line 3.17

         3535 Calder Avenue Suite 235                                                    ❑ Not listed. Explain
          Beaumont, TX 77726

 4.3      Crowley Fleck PLLP                                                             Line 3.18

         10 West Brundage Street                                                         ❑ Not listed. Explain
         Sheridan, WY 82801

 4.4      Matthews, Shiels, Knott, Eden, Davis & Beanland, L.L.P.                        Line 3.39

         8131 LBJ Freeway Suite 700                                                      ❑ Not listed. Explain
          Dallas, TX 75251

 4.5     Small Claims Court                                                              Line 3.70

         Precinct 3, Place 2                                                             ❑ Not listed. Explain
          Baytown, TX 77521

 4.6      Thomas M. Long, P.C.                                                           Line 3.72

         412 Travis Street Suite C                                                       ❑ Not listed. Explain
          Lafayette, LA 70503

 4.7     Adair, Morris & Osborn                                                          Line 3.108

         325 N. St. Paul St. Suite 4100                                                  ❑ Not listed. Explain
          Dallas, TX 75201

 4.8     Schoeppl Law, P.A.                                                              Line 3.123

         4651 North Federal Highway                                                      ❑ Not listed. Explain
          Boca Raton, FL 33431

 4.9     Snow Spence Green, LLP                                                          Line 3.51

         2929 Allen Parkway Suite 2800                                                   ❑ Not listed. Explain
          Houston, TX 77019

 4.10    JGB Law                                                                         Line 3.113

         3262 Westheimer Suite 651                                                       ❑ Not listed. Explain
          Houston, TX 77098

 4.11    Anderson, Lehrman, Barre & Maraist, LLP                                         Line 3.12

          Gaslight Square                                                                ❑ Not listed. Explain
         1001 Third St. Suite 1
          Corpus Christi, TX 78404




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 31 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC               1 Filed in TXSB    on 07/03/19
                                                                              Case number (if known) Page 46 of 71
              Name

 Part 3: Additional Page

 4.12    Perdue, Brandon, Fielder, Collins & Mott, L.L.P.                      Line 3.57

         1235 North Loop West Suite 600                                        ❑ Not listed. Explain
         Houston, TX 77008

 4.13    Justice of the Peace                                                  Line 3

         300 N. Grant Room 208                                                 ❑ Not listed. Explain
         Odessa, TX 79761




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims            page 32 of 33
Debtor                   Case
               Compression      19-33804
                           Generation            Document
                                      Services, LLC                  1 Filed in TXSB    on 07/03/19
                                                                                 Case number (if known) Page 47 of 71
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $29,152.95




  5b. Total claims from Part 2                                                        5b.              $5,265,740.36
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $5,294,893.31
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 33 of 33
                       Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 48 of 71
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                    Southern District of Texas

In re
Compression Generation Services, LLC                                                                                    Case No.
Debtor(s)                                                                                                               Chapter          11


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                            $25,000.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                              $25,000.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   $0.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.
     ✔
     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.
     *** Debtor is being charged $300.00 an hour, subject to court approval.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         07/03/2019                                       /s/ Jessica Hoff
                         Date                                                 Signature of Attorney

                                                                          Hoff Law Offices, P.C.
                                                                             Name of law firm
                  Case 19-33804 Document    1 Filed
                                  IN THE UNITED STATESin TXSB onCOURT
                                                       BANKRUPTCY 07/03/19 Page 49 of 71
                                                            SOUTHERN DISTRICT OF TEXAS
                                                                HOUSTON DIVISION

IN RE: Compression Generation Services, LLC                                                 CASE NO

                                                                                            CHAPTER 11




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      07/03/2019              Signature                                     /s/ John Peter Pauk
                                                                             John Peter Pauk, President
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 50 of 71

                        3D Network Solutions
                        P O Box 821113
                        Humble, TX 77396




                        A.M.M.R. S-Advanced
                        Machine
                        1441 Luthe Road 106
                        Houston, TX 77039



                        AC ARS OPER
                        P O BOX 2634
                        Cypress, TX 77410




                        Accutrol Exterminating
                        11842 Plum Meadow Lane
                        Houston, TX 77039




                        ACI Services
                        125 Steubenville Avenue
                        Cambridge, OH 43725




                        Action Supply
                        5513 Noments
                        Houston, TX 77039




                        Adair, Morris & Osborn
                        325 N. St. Paul St. Suite 4100
                        Dallas, TX 75201




                        Alfa Laval
                        5400 International Trade Drive
                        Henrico, VA 23231
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 51 of 71

                        Ally Finacial
                        PO Box 9001948
                        Louisville, KY 40290-1948




                        American Welding & Gas Inc.
                        9
                        4900 Falls of Neuse Rd. Suite 150
                        Raleigh, NC 27609



                        Ample Comp
                        1929 - 65 Street NW




                        Anderson, Lehrman, Barre &
                        Maraist, LLP
                        Gaslight Square
                        1001 Third St. Suite 1
                        Corpus Christi, TX 78404


                        Apache Oil
                        P O Box 177
                        Pasadena, TX 77501




                        Applied In
                        10633 W. Little York 250
                        Houston, TX 77041




                        Archrock Services
                        9807 Katy Freeway Suite 100
                        Houston, TX 77024




                        ASC Air St
                        P O BOX 986
                        Stafford, TX 77497
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 52 of 71

                        Aubaine Supply
                        PO Box 727
                        Giddings, TX 78942




                        Banner Life Insurance
                        Company
                        3275 Bennett Creek Avenue
                        Frederick, MD 21704



                        Bayou City
                        P O Box 330264
                        Houston, TX




                        Best Line
                        2582 Gateway Drive
                        State College, PA 16801




                        BK Power S
                        6812 Bourgeios Blvd.
                        Houston, TX 77011




                        Blackhawk Crane & Rig
                        P O Box 662
                        Gillette, WY 82717




                        Blue Cross Blue Shield of
                        Texas
                        14800 Frye Road 2nd Floor
                        Fort Worth, TX 76155



                        Blueline Rental
                        P O Box 840062
                        Dallas, TX 75284
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 53 of 71

                        Bosworth Investment Group
                        P O Box 52154
                        Midland, TX 79710




                        Boxx Modul
                        3475 High River Road
                        Fort Worth, TX 76155




                        Sheryl A. Burford
                        11714 Idlebrook Drive
                        Houston, TX 77070




                        Cam Process Tech
                        11757 Katy Freeway Suite 1120
                        Houston, TX 77079




                        Cannonball Trucking
                        P O Box 262523
                        Houston, TX 77207




                        Capacity Funding LLC
                        7 Renaissance Square 5th Floor
                        White Plains, NY 10601




                        CDR Strainers & Filters
                        279 Oil Field Road
                        Bellville, TX 77418




                        Central Power Systems
                        9200 Liberty Drive
                        Liberty, MO 64068
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 54 of 71

                        Champion Fastener &
                        Industrial
                        10624 Tower Oaks Blvd.
                        Houston, TX 77070



                        Cintas
                        P O Box 650838
                        Dallas, TX 75265-0838




                        Compass Compression
                        16135 Preston Road 304
                        Dallas, TX 75248




                        Comptroler of Public
                        Accounts
                        P O Box 149354
                        Austin, TX 78714-9354



                        Cool Cow
                        28439 Champions Ridge
                        Magnolia, TX 77354




                        CPI Intern
                        4323 Green Briar Drive
                        Stafford, TX 77477




                        Crane Masters Inc
                        P O B0X 1147
                        Houston, TX 77093




                        Crane Rental Division
                        5902 Allison Road
                        Houston, TX 77048
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 55 of 71

                        Crowley Fleck PLLP
                        10 West Brundage Street
                        Sheridan, WY 82801




                        CSI Compression
                        24955 I-45 North
                        Spring, TX 77380




                        CUATES
                        817 Columbus Road
                        Sealy, TX 77474




                        Cyclone Bolt & Gasket
                        5246 N. Sam Houston Parkway E,
                        Houston, TX 77032




                        De Lage Landen
                        P O Box 41602
                        Philadelphia, PA 19101-1602




                        DX Electric
                        P O Box 140005
                        Irving, TX 75014




                        Elliott Electric
                        1550 Wilson Rd.
                        Humble, TX 77338




                        Enginuitey
                        P O Box 420
                        Livingston, TX 77351
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 56 of 71

                        Ernie English
                        8710 Wyndham Village Dr
                        Jersey Vlg, TX 77040-1144




                        ERS Rental
                        4318 Bluebonnet Drive
                        Houston, TX 77053




                        Exterran
                        P O Box 201160
                        Dallas, TX 75320




                        Farnam Street Financial
                        240 Pondview Plaza
                        5850 Opus Parkway
                        Hopkins, MN 55343



                        Farnam Street Financial
                        5850 Opus Parkway
                        Hopkins, MN 55343




                        FlowCapital/Grenville
                        1 Adelaide Street East Suite 3002
                        Toronto, Ontario, Canada ON M5C 2V9




                        Freedman & Price, P.C.
                        1102 West Avenue Suite 200
                        Austin, TX 78701




                        FW Gartner
                        25 Southbelt Industrial Drive
                        Houston, TX 77047
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 57 of 71

                        FW Murphy/Econtrols
                        4646 S. Harvard Avenue
                        Tulsa, OK 74135




                        G & A Fabr
                        6200 E. Hwy 80
                        Midland, TX 79706




                        Geophysical Technology Inc
                        800 Mulberry Ln
                        Bellaire, TX 77401




                        Global Compression Partners
                        LLC
                        P O Box 12486
                        San Antonio, TX 78212



                        Global HEA
                        14446 Smith Road
                        Humble, TX 77396




                        Global Power/Utah Gas
                        1415 N. Loop W. Suite 1250
                        Houston, TX 77008




                        Graybar
                        12753 Collections Center Drive
                        Chicago, IL 60693-2753




                        Guntner
                        110 W. Hillcrest Blvd. 105
                        Schaumburg, IL 60195
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 58 of 71

                        Harris County Tax Assessor
                        1001 Preston
                        Houston, TX 77002




                        Hi Tork PO
                        1330 Shrub Oak
                        League City, TX 77573




                        Higginbotham Insurance
                        Agency
                        500 W.13th Street
                        Fort Worth, TX 76101



                        HISD/County
                        Humble ISD
                        P O Box 4020
                        Houston, TX 77210



                        Hoff Law Offices, P.C.
                        1322 Space Park Drive B-128
                        Houston, TX 77058




                        Holcomb Environmental
                        4311 RV Mayfield Drive
                        Houston, TX 77088




                        Houston Inspection Services
                        14403 East Freeway A
                        Houston, TX 77015




                        Houston WE
                        11001 Wallisville Road
                        Houston, TX 77013
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 59 of 71

                        Humble ISD
                        P O Box 4020
                        Houston, TX 77210




                        HYTORC of Texas
                        12420 Texaco Road
                        Houston, TX 77013




                        IAH/AIM Corporate
                        27523 Morton Rd
                        Katy, TX 77493




                        ICS-Innovative Control
                        System
                        1500 Precision Drive Suite 150
                        Plano, TX 75074



                        IND Compressor Services
                        1314 W. Sam Houston Parkway North
                        Houston, TX 77043




                        Industrial
                        Supply/Dissolvalloy
                        21750 E Martin Drive
                        Porter, TX 77365



                        Infratel Communications
                        P O Box 91003
                        Houston, TX 77291




                        Internal Revenue Service
                        Centralized Insolvency Operations
                        PO Box 7346
                        Philadelphia, PA 19101-7346
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 60 of 71

                        IPD
                        P O Box 3008
                        Los Angeles, CA 90030




                        IRS
                        Ogden, UT




                        Jetspecia
                        211 Market
                        Boerne, TX 78006




                        JGB Law
                        3262 Westheimer Suite 651
                        Houston, TX 77098




                        Justice of the Peace
                        300 N. Grant Room 208
                        Odessa, TX 79761




                        Kabbage
                        PO Box 77081
                        Atlanta, GA 30357




                        King Hardy
                        90 Wilson Rd
                        Humble, TX 77338




                        KUTEK ROCK LLPLP
                        P O Box 30057
                        Omaha, NE 68103
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 61 of 71

                        LA Energy
                        P O Box 9897
                        New Iberia, LA 70562




                        Litt Logistics
                        P O Box 1106
                        Huffman, TX 77336-1106




                        Loaded DIC
                        P O Box 13627
                        Odessa, TX 79768




                        M & P Flange
                        9426 Katy Freeway Bldg 11
                        Houston, TX 77055




                        Matthews, Shiels, Knott,
                        Eden, Davis & Beanland,
                        L.L.P.
                        8131 LBJ Freeway Suite 700
                        Dallas, TX 75251


                        Millcorp Industrial Supply
                        P O Box 10266
                        Corpus Christi, TX 78409




                        Miller Engineers
                        7705 E. Highway 90
                        Jeanerette, LA 70544




                        Mitrowski Welding
                        1315 College Avenue
                        South Houston, TX 77587
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 62 of 71

                        MP Security
                        1102 Houston Street
                        Conroe, TX 77301




                        MSI Supply
                        108 Hirsch Road
                        Houston, TX 77020




                        Mustang CA
                        P O Box 1373
                        Houston, TX 77251-1373




                        NFR Global, LLC
                        8871 Ridgeline Blvd. Suite 250
                        Littleton, CO 80129




                        Matt Norris
                        15715 Ladino Run Street
                        Cypress, TX 77429




                        North Houston Valve
                        27228 E. Hardy Road
                        Spring, TX 77373




                        Northside Welding
                        13322 Hillside Drive
                        Houston, TX 77030




                        OW Excel Oildfield Equipment
                        13227 Chrisman Rd
                        Houston, TX 77039-4121
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 63 of 71

                        Peerless Dynamics
                        1802 Cloud Croft Drive
                        Friendswood, TX 77546




                        Jeff Pena
                        1255 North Eddie
                        Odessa, TX 79763




                        Perdue, Brandon, Fielder,
                        Collins & Mott, L.L.P.
                        1235 North Loop West Suite 600
                        Houston, TX 77008



                        Petronyx
                        3501 N. Causeway Blvd. Suite 210
                        Metairie, LA 70002




                        Phoenix Mechanical Integrity
                        P O BOX 645
                        Dover, TN 37058




                        Power Solutions
                        201 Mittel Drive
                        Wood Dale, IL 60191




                        Powershift Generation
                        35 Charlton Avenue
                        Blackfalds Alberta, Canada




                        Powertherm
                        7420 Wright Road
                        Houston, TX 77041
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 64 of 71

                        Praxair
                        6620 Fairbanks N. Houston Road
                        Houston, TX 77040




                        Principal Life Insurance
                        Company
                        P O Box 10372
                        Des Moines, IA 50306



                        Puffer Sweiven
                        P O B0x 301124
                        Dallas, TX 75303-1124




                        Pyron Expr
                        2712 Roger Avenue
                        Odessa, TX 79762




                        Queen Funding LLC
                        2221 NE 164 St 1144
                        North Miami Beach, FL 33160




                        Quest -Tec
                        13960 S. Wayside Drive
                        Houston, TX 77048




                        React Power Solutions, LLC
                        5121 Hilton view Rd
                        Houston, TX 77086




                        RED-D-ARC welding
                        1817 Federal Road
                        Houston, TX 77015
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 65 of 71

                        Richard P. Brown
                        1911 Mossback Circle
                        Fresno, TX 77545




                        ROC - HOUSTON
                        1200 Binz Suite 101
                        Houston, TX 77004




                        Rogers Equipment Sales
                        690 Sawmill Road
                        Durango, CO 81301




                        Rogue Waste Recovery &
                        Environmental
                        P O Box 258
                        Conroe, TX 77305



                        RSD Supply
                        13225 FM 529 Suite N
                        Houston, TX 77041




                        S I Energy
                        666 Goddard Avenue NE
                        Calgary, Alberta, Canada T2K 5X3




                        Santini Ex
                        P O Box 15275
                        Houston, TX 77220




                        Schoeppl Law, P.A.
                        4651 North Federal Highway
                        Boca Raton, FL 33431
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 66 of 71

                        Select Environmental
                        P O Box 732711
                        Dallas, TX 75373




                        Service Steel
                        P O Box 9607
                        Houston, TX 77213




                        Shackleford, Bowen, McKinley
                        & Norton, LLP
                        9201 N. Central Expressway 4th Floor
                        Dallas, TX 75231



                        Sherwin Williams
                        3103 A FM 1960 W.
                        Humble, TX 77338




                        Small Claims Court
                        Precinct 3, Place 2
                        Baytown, TX 77521




                        Smith Road Lot 6, LP
                        7720 Westview Drive
                        Houston, TX 77055-5029




                        Snow Spence Green, LLP
                        2929 Allen Parkway Suite 2800
                        Houston, TX 77019




                        Southern Transport
                        P O Box 1550
                        Kilgore, TX 75663
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 67 of 71

                        Bill Spitz
                        11530 Brittmore Park Drive
                        Houston, TX 77041




                        Spring Gas
                        9337 Spring Cypress Road
                        Houston, TX 77073




                        Spring Gas Compression
                        9337 Spring Cypress Rd. Suite A
                        Spring, TX 77379




                        SST Security Transport
                        14601 S. Memorial Drive
                        Bixby, OK 74008




                        ST South T
                        P O Box 7616
                        Victoria, TX 77903




                        Steel Supply
                        10600 Telephone Road
                        Houston, TX 77075




                        Stinson Leonard Street LLP
                        50 South Sixth Street Suite 2600
                        Minneapolis, MN 55402




                        Stone Trucking
                        P O Box 700
                        Kiefer, OK 74041
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 68 of 71

                        Stuart Hos
                        4851 Homestead Road
                        Houston, TX 77028




                        Mike Sullivan
                        P O Box 4622
                        Houston, TX 77210




                        Sunbelt Rental
                        P O Box 409211
                        Atlanta, GA 30384




                        Sundance F
                        P O Box 2495
                        Spring, TX 77383




                        TB Woods
                        440 N. Fifth Avenue
                        Chambersburg, PA 17201




                        TCA Capital
                        777 Third Avenue Suite 17A
                        New York, NY 10017




                        Texas Mutal Insurance
                        Company
                        P O Box 841843
                        Dallas, TX 75284-1843



                        The Eads
                        13843 Promenade Blvd 100
                        Stafford, TX 77477
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 69 of 71

                        The Savino Group
                        1810 W. 25th Street
                        Houston, TX 77008




                        The Yoes Law , LLP
                        3535 Calder Avenue Suite 235
                        Beaumont, TX 77726




                        Torc Engineering
                        3931 N. Garner Lake Road
                        Gillette, WY 82716




                        Joe Torres
                        P O Box 842623
                        Houston, TX 77084




                        Travelers Insurance
                        P O Box 660317
                        Dallas, TX 75266-0317




                        TRF Energy
                        21315 W. Hardy
                        Houston, TX 77073




                        Trio Fab In
                        6515 Carson Road
                        Houston, TX 77048




                        Truespec
                        14107 Interdrive W.
                        Houston, TX 77032
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 70 of 71

                        TSC Logist
                        111 Founders Drive Suite 300
                        Baton Rouge, LA 70810




                        United Vis
                        P O Box 975357
                        Dallas, TX 75397-5357




                        UPS Shipping
                        55 Glenlake Parkway NE
                        Atlanta, GA 30328




                        UR-United
                        P O Box 840514
                        Dallas, TX 75284-0514




                        USA Industrial
                        302 State Street
                        South Houston, TX 77587




                        Ven Holdings LLC
                        3371 North Sam Houston Pkwy
                        Houston, TX 77038




                        WEG Electric
                        6655 Sugarloaf Parkway
                        Duluth, GA 30097




                        Westair Praxair Distribution,
                        Inc
                        P O BOX 120889
                        Dallas, TX 75312-0889
Case 19-33804 Document 1 Filed in TXSB on 07/03/19 Page 71 of 71

                        WF Steel
                        P O Box 670563
                        White Oak, TX 75693




                        White Oak Radiator
                        P O Box 606
                        White Oak, TX 75693




                        Who The Greeks Call, LLC
                        P O Box 80933
                        Midland, TX 79708
